 1   MCNUTT LAW FIRM, P.C.
     Daniel R. McNutt, Esq., Bar No. 7815
 2   Matthew C. Wolf, Esq., Bar No. 10801
     625 South Eighth Street
 3   Las Vegas, Nevada 89101
     Tel.: (702) 384-1170 / Fax.: (702) 384-5529
 4   drm@mcnuttlawfirm.com
     mcw@mcnuttlawfirm.com
 5
     CERTILMAN BALIN ADLER & HYMAN, LLP
 6   Paul Sweeney (Admitted Pro Hac Vice)
     90 Merrick Avenue, 9th Floor
 7   East Meadow, New York 11554
 8   Tel. (516) 296-7000 / Fax. (516) 296-7111
     psweeney@certilmanbalin.com
 9   Counsel for Plaintiff

10                               UNITED STATES DISTRICT COURT

11                                     DISTRICT OF NEVADA

12    TPOV ENTERPRISES 16, LLC, a Delaware Case No.: 2:17-cv-00346-JCM-VCF
      Limited Liability Company,
13
             Plaintiff,
14                                                        STIPULATION AND ORDER TO
      v.                                                      EXTEND DISCOVERY
15
      PARIS    LAS  VEGAS      OPERATING                            (Fifth Request)
16    COMPANY, LLC, a Nevada limited liability
      company,
17
            Defendant.
18    ______________________________________

19    AND ALL RELATED MATTERS

20          Plaintiff/Counterdefendants TPOV Enterprises 16, LLC (“TPOV 16”), TPOV Enterprises,
21   LLC (“TPOV”), and Rowen Seibel (“Seibel”) and Defendant/Counterclaimant Paris Las Vegas
22   Operating Company, LLC (“Paris”) by and through their undersigned counsel of record, request an
23   order modifying the parties' Joint Discovery Plan and Scheduling Order, (ECF No. 17), as amended
24   November 3, 2017 (ECF No. 47), May 10, 2018 (ECF No. 55), and November 13, 2018 (ECF No.
25   68). This is the fifth stipulation to extend discovery. In compliance with LR IA 6-1 and LR 26-4,
26   the parties submit as follows:
27
28
                                                     1
 1   1.   STATEMENT OF DISCOVERY COMPLETED TO DATE.

 2        •   The parties both served their initial disclosures on June 12, 2017.
 3        •   Paris served its first supplemental disclosures on June 14, 2017.
 4        •   TPOV 16 served its first supplemental disclosures on June 20, 2017.
 5        •   On September 22, 2017, the parties exchanged proposed search terms for electronic
 6            discovery.
 7        •   On October 4, 2017, the parties met and conferred on proposed search terms.
 8        •   On October 12, 2017, the parties exchanged revised search terms for electronic
 9            discovery.
10        •   On October 12, 2017, the parties met and conferred on revisions to the proposed
11            search terms.
12        •   On October 23, 2017, TPOV 16 provided further revisions to search terms for
13            electronic discovery.
14        •   On October 31, 2017, Paris represented to TPOV 16 that Paris would be proceeding
15            with running TPOV 16's search terms for electronic discovery and would present
16            preliminary results to TPOV 16 in the near future.
17        •   On November 9, 2017 TPOV 16 served its First Set of Request for Production of
18            Documents on Paris.
19        •   On December 4, 2017 TPOV 16 served its First Set of Interrogatories on Paris.
20        •   On December 13, 2017, Paris served its Reponses to TPOV 16’s First Set of Request
21            for Production of Documents.
22        •   On January 9, 2017, Paris served its Responses to TPOV 16’s First Set of
23            Interrogatories.
24        •   On January 16, 2018, TPOV 16 issued a subpoena to third-party Trisha Thompson.
25        •   On January 16, 2018, TPOV 16 issued a subpoena to third-party Markita Thompson.
26        •   On February 1, 2018, Trisha Thompson served her objections to TPOV 16's subpoena.
27        •   On February 1, 2018, Markita Thompson served her objections to TPOV 16's
28            subpoena.
                                                2
 1   •   On February 9, 2018, Paris requested additional revisions to the proposed search
 2       terms due to the volume of results.

 3   •   On February 12, 2018, TPOV 16 provided further revisions to search terms for
 4       electronic discovery.

 5   •   On February 22, 2018, Paris proposed categories of documents to respond to TPOV
 6       16’s discovery requests.

 7   •   On February 28, 2018, Paris served its First Set of Requests for Production of
 8       Documents to Seibel.

 9   •   On February 28, 2018, Paris served its First Set of Requests for Production of
10       Documents to TPOV.

11   •   On February 28, 2018, Paris served its First Set of Requests for Production of
12       Documents to TPOV 16.

13   •   On March 2, 2018, TPOV 16 agreed to Paris’ proposed categories of documents to
14       respond to TPOV 16's discovery requests.

15   •   On April 3, 2018, TPOV served its Response to Paris’ First Set of Requests for
16       Production of Documents.

17   •   On April 3, 2018, TPOV 16 served its Response to Paris' First Set of Requests for
18       Production of Documents.

19   •   On April 3, 2018, Seibel served his Response to Paris' First Set of Requests for
20       Production of Documents.

21   •   On April 4, 2018, Paris filed a Motion to Stay Pending Resolution of Parallel State
22       Court Action (ECF No. 49).

23   •   On April 4, 2018, TPOV 16 requested to provide categories of documents to respond
24       to Paris' discovery requests.

25   •   On April 4, 2018, Paris responded to TPOV 16’s request regarding proposed
26       categories of documents to respond to Paris’ discovery requests.

27   •   On April 6, 2018, TPOV and Seibel served their first production of documents.
28   •   On May 4, 2018, Paris served its second supplemental disclosures.
                                           3
 1   •   On May 7, 2018, Paris served its First Supplemental Responses to TPOV 16’s First
 2       Set of Interrogatories.

 3   •   On May 24, 2018, TPOV 16 filed its Motion to Compel Responses to Interrogatories
 4       (ECF No. 56).

 5   •   On June 21, 2018, the Court granted, in part, and denied, in part, TPOV 16’s Motion
 6       to Compel Responses to Interrogatories (ECF No. 64).

 7   •   On July 12, 2018, Paris served its Second Supplemental and Amended Responses to
 8       Plaintiffs’ Interrogatories.

 9   •   On August 3, 2018, TPOV and Seibel served eight notices of deposition on Paris.
10   •   On August 3, 2018, TPOV and Seibel served its Second Supplemental Initial
11       Disclosures.

12   •   On October 19, 2018, Paris served its Third Supplemental and Amended Responses
13       to Plaintiffs’ Interrogatories.

14   •   On October 22, 2018, the Court denied Paris’ Motion to Stay Pending Resolution of
15       Parallel State Court Action (ECF No. 65).

16   •   On December 5, 2018, TPOV 16 served its First Set of Requests for Production of
17       Documents to Paris.

18   •   On December 5, 2018, TPOV 16 issued a subpoena to third-party Gordon Ramsay.
19   •   On December 5, 2018, TPOV 16 issued a subpoena to third-party Gordon Ramsay
20       Holdings, Ltd.

21   •   On December 12, 2018, TPOV 16 filed its Motion to Compel Responses to Subpoenas
22       Duces Tecum (ECF No. 69).

23   •   On December 12, 2018, Trisha Thompson and Markita Thompson filed their Motion
24       to Quash Deposition Subpoenas or for Protective Order (ECF No. 71).

25   •   On December 13, 2018, TPOV 16 served its third supplemental disclosures.
26   •   On December 20, 2018, Paris served its First Set of Requests for Admission to
27       TPOV.

28
                                           4
 1          •       On December 20, 2018, Paris served its First Set of Requests for Admission to
 2                  Rowen Seibel.

 3          •       On December 20, 2018, Paris served its First Set of Interrogatories to TPOV 16.
 4          •       On December 20, 2018, Paris served its First Set of Interrogatories to TPOV.
 5          •       On December 20, 2018, Paris served its First Set of Interrogatories to Rowen Seibel.
 6          •       On December 31, 2018, Gordon Ramsay served his objections to TPOV 16’s
 7                  subpoena.

 8          •       On December 31, 2018, Gordon Ramsay Holdings, Ltd. served its objections to
 9                  TPOV 16’s subpoena.

10          •       On January 4, 2019, Paris served its responses to TPOV 16’s Second Set of Requests
11                  for the Production of Documents.

12          •       On January 22, 2019, TPOV served its responses to Paris’ first set of requests for
13                  admission.

14          •       On January 22, 2019, Rowen Seibel served his responses to Paris’ first set of
15                  requests for admission.

16          •       On January 22, 2019, TPOV 16 served its responses to Paris’ first set of
17                  interrogatories.

18          •       On January 22, 2019, TPOV served its responses to Paris’ first set of interrogatories.
19          •       On January 22, 2019, Rowen Seibel served his responses to Paris’ first set of
20                  interrogatories.

21   2.     SPECIFIC DESCRIPTION               OF    DISCOVERY         THAT      REMAINS        TO    BE
            COMPLETED.
22
            The parties anticipate completing the production of documents, propounding and
23
     responding to additional written discovery, conducting depositions, engaging in expert discovery,
24
     and conducting third-party document and deposition discovery.
25
     3.     DISCOVERY REMAINING CANNOT BE COMPLETED WITHIN THE TIME
26          LIMITS SET BY THE DISCOVERY PLAN.

27          Initially, the parties agreed to extend the discovery cut-off deadline because a stay order

28   was in place from the outset of the action. (ECF No. 23.) In particular, this Court’s order provided
                                                       5
 1   for a stay of all discovery except initial disclosures and jurisdictional discovery. The stay was lifted

 2   on July 5, 2017, when the Court ruled on Paris’ Motion to Dismiss. (ECF No. 30.) Since the stay

 3   was lifted, the parties entered into a Stipulated Protocol Governing Production of Electronically

 4   Stored Informed (ESI) and a Stipulated Confidentiality Agreement and Protective Order. (See ECF

 5   No. 26 and ECF No. 29.) Additionally, the parties have exchanged search terms, continued to make

 6   rolling productions of supplemental documents, served and responded to written discovery, met

 7   and conferred on multiple occasions to resolve discovery disputes, engaged in motion practice

 8   regarding discovery disputes, and begun discussing and noticing depositions. In addition, on or

 9   about August 9, 2018, the parties agreed to attempt to resolve this action, as well as a number of

10   related actions through mediation. The mediation was held on October 12, 2018. This action was

11   not resolved. The parties have determined that more time than originally anticipated is necessary

12   to complete expert discovery. The current February 11, 2019 cut-off for expert disclosures and the

13   March 11, 2019 cut-off for rebuttal expert disclosures do not provide sufficient time for the parties

14   to engage in and complete expert discovery. An extension of the cut-off dates to May 9, 2019 and

15   June 7, 2019, together with corresponding extensions to the deadlines for dispositive motions and

16   pre-trial order from May 9, 2019 and June 7, 2019, respectively, to August 9, 2019 and September

17   6, 2019, respectively, will provide both parties with the time needed to conduct and complete expert

18   discovery.

19   4.      PROPOSED SCHEDULE FOR COMPLETING REMAINING DISCOVERY.

20          The parties have agreed to a fact discovery cut-off date of April 9, 2019 and an expert
21   discovery cut-off date of June 7, 2019, with corresponding deadlines as follows:
22
                                                  Current Deadline Date         Proposed Deadline Date
23
               Fact Discovery Cut-off             April 9, 2019                 No Change
24
               Amend Pleadings/Add                April 10, 2018                No Change
25             Parties
               Expert Disclosures                 February 11, 2019             May 9, 2019
26
               Rebuttal Expert Disclosures        March 11, 2019                June 7, 2019
27             Dispositive Motions                May 9, 2019                   August 9, 2019
28
                                                        6
 1             Interim Status Report               February 11, 2019             No Change

 2             Pre-Trial Order                     June 7, 2019                  September 6, 2019

 3
             If dispositive motions are filed, the joint pre-trial order shall be due 30 days from the entry
 4
     of the court’s rulings on the motions or by further order of the court. See LR 26-1(b)(5).
 5
     5.      GOOD CAUSE EXISTS TO EXTEND TIME TO COMPLETE DISCOVERY.
 6
             A stipulation to extend discovery deadlines must be supported by a showing of good cause.
 7
     LR 26-4; Branch Banking & Tr. Co. v. D.M.S.I., LLC, 871 F.3d 751, 764 (9th Cir. 2017). “The good
 8
     cause inquiry focuses primarily on the [parties’] diligence.” Derosa v. Blood Sys., Inc., No. 2:13-CV-
 9
     0137-JCM-NJK, 2013 WL 3975764, at *1 (D. Nev. Aug. 1, 2013) (citation omitted). If, despite the
10
     parties' diligence, discovery cannot reasonably be completed within the deadlines, good cause to
11
     extend discovery exists. Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002). Where
12
     an extension is requested less than twenty-one (21) days before expiration of a deadline, a showing
13
     of excusable neglect must be made. LR 26-4; Derosa, 2013 WL 3975764, at *1. “[W]hether neglect
14
     is excusable is an equitable [question] that depends on at least four factors: (1) the danger of prejudice
15
     to the opposing party; (2) the length of the delay and its potential impact on the proceedings; (3) the
16
     reason for the delay; and (4) whether the movant acted in good faith.” Bateman v. U.S. Postal Serv.,
17
     231 F.3d 1220, 1223–24 (9th Cir. 2000); Derosa, 2013 WL 3975764, at *1 (applying Rule
18
     60(b)(1)’s definition of excusable neglect to LR 26-4).
19
             The parties have been diligent in pursuing discovery. As stated above, a stay order prohibited
20
     the parties from doing all but producing initial disclosures and engaging in jurisdictional discovery.
21
     Since the stay was lifted and the previous scheduling order was entered, the parties have agreed to
22
     the form of production for ESI, refined specific search terms in furtherance of ESI production, served
23
     thousands of pages of documents, propounded to and responded to written discovery, engaged in
24
     meet and confers regarding certain discovery disputes, engaged in motion practice regarding
25
     discovery disputes, and served deposition notices. Additionally, the parties agreed to a mediation in
26
     October 2018 to attempt resolve this action as well as related action. After the mediation was
27
     unsuccessful, the parties are reengaging in discovery. Despite the diligence of all parties, the parties
28
                                                         7
 1   have determined that more time than originally anticipated is necessary for expert discovery. Indeed,

 2   despite the parties’ diligence, discovery cannot reasonably be completed within the deadlines, and

 3   good cause to extend discovery deadlines exists.

 4           Any neglect assigned to the parties is excusable. First, there is no danger of prejudice. Both

 5   parties agree that it is in their best interests to extend discovery deadlines. Second, the length of the

 6   delay will not substantively impact the proceedings as the parties have been and continue to actively

 7   conduct discovery. Third, the parties' delay in submitting the stipulation is excusable as they have

 8   continued to engage in discovery. Finally, the parties have acted in good faith. The parties met and

 9   conferred regarding an extension to the deadlines.

10           This proposed Stipulation and Order to extend deadlines for discovery is made in good faith,

11   with good cause, and not for purposes of unduly delaying discovery or trial. In light of the stay

12   order, the voluminous number of documents to be reviewed as a result of the exchanged search

13   terms, and the simultaneous motion practice in this and related proceedings, extension of the

14   discovery deadlines is warranted. Therefore, the parties respectfully request that this Court grant

15   the requested discovery extension.

16
      DATED January 24, 2019.                             DATED January 24, 2019
17
18    /s/ Dan McNutt                               .      /s/ M. Magali Mercera                       .
      Dan McNutt, Esq. (SBN 7815)                         James Pisanelli, Esq. (SBN 4027)
19    Matthew Wolf, Esq. (SBN 10801                       Debra Spinelli, Esq. (SBN 9695)
      MCNUTT LAW FIRM, P.C.                               M. Magali Mercera, Esq. (SBN 11742)
20    625 S. 8th Street                                   Brittnie Watkins, Esq. (SBN 13612)
      Las Vegas, Nevada 89101                             PISANELLI BICE PLLC
21                                                        400 South 7th Street, Suite 300
      Attorneys for TPOV Enterprises 16, LLC,             Las Vegas, NV 89101
22    TPOV Enterprises, LLC, and Rowen Seibel
                                                          Attorneys for Paris Las Vegas Operating
23                                                        Company, LLC and Non-Parties Trisha
                                                          Thompson and Markita Thompson
24
                                                       ORDER
25
26   IT IS SO ORDERED.
                                                       ______________________________________
27                                                     UNITED STATES MAGISTRATE JUDGE
                                                                2-6-2019
28                                                     DATED: ___________________________
                                                         8
